Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6190 Page 1 of 85




                                                              EXHIBIT 26
                                                              REDACTED




                                                              EXHIBIT 26
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6191 Page 2 of 85



REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0824
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6192 Page 3 of 85



REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0825
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6193 Page 4 of 85



REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0826
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6194 Page 5 of 85



REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0827
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6195 Page 6 of 85



REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0828
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6196 Page 7 of 85



REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0829
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6197 Page 8 of 85



REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0830
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6198 Page 9 of 85



REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0831
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6199 Page 10 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0832
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6200 Page 11 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0833
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6201 Page 12 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0834
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6202 Page 13 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0835
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6203 Page 14 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0836
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6204 Page 15 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0837
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6205 Page 16 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0838
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6206 Page 17 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0839
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6207 Page 18 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0840
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6208 Page 19 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0841
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6209 Page 20 of 85



 REDACTED




                                            REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0842
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6210 Page 21 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0843
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6211 Page 22 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0844
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6212 Page 23 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0845
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6213 Page 24 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0846
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6214 Page 25 of 85



 REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0847
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6215 Page 26 of 85



 REDACTED




                                          REDACTED




  REDACTED




                                   EXHIBIT 26
                                   Page 0848
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6216 Page 27 of 85




                                                              EXHIBIT 27




                                                              EXHIBIT 27
 Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6217 Page 28 of 85




        2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019
CaCCC
CADC
CAFCC
CCCC
CCDC
ElDC
EDC                                       L    L        H         L
FCC                                            H
HCDC
HPC                  C              C                  C, H
LPCC                 P
LPC                                 P                                 H
NSDC
NGDC                           P
NEOCC    P
OMDC                                                                              C,
                                                                           C,
                                                                  P               D,
                                                                          D, F
                                                                                 F, H
SDCF           H                               C        C         X
STFRC
SDC      P                         C, P                C, L   L            P      L
TDHRC
TCCF
TCDF
WCDC
WTDF

    C     Commissary History
    D     Declaration
    F     Detainee File
    H     Handbook
    L     Disciplinary Log
    P     Policy/Post Order




                                          EXHIBIT 27
                                          Page 0849
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6218 Page 29 of 85




                                                              EXHIBIT 28




                                                              EXHIBIT 28
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6219 Page 30 of 85

  1                      UNITED STATES DISTRICT COURT
  2                    SOUTHERN DISTRICT OF CALIFORNIA
  3         _______________________________________________
  4         SYLVESTER OWINO, on behalf of
  5         themselves, and all others similarly
  6         situated, et al.,
  7                              Plaintiff,
  8              vs.                  Case No. 3:17-cv-01112-JLS-NLS
  9         CORECIVIC, INC., a Maryland
 10         corporation,
 11
 12                              Defendant.
 13       _________________________________________________
 14
 15                       THE DEPOSITION OF JASON ELLIS
 16                              MARCH 4, 2019
 17
 18
 19
 20
 21       Reported By:
 22       PATRICIA A. NILSEN,
 23       RMR, CRR, CRC
 24       Job No. 3225918
 25       Pages 1 - 270

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127

                                   EXHIBIT 28
                                   Page 0850
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6220 Page 31 of 85

  1           A.          Yes.

  2           Q.          And do you know what time frame that was?

  3           A.          I'm familiar with one site, which is the

  4           Citrus County Detention Center, which is one of my

  5           jail/detention centers in the state of Florida.

  6           And they held ICE detainees, that I'm aware of, in

  7           early 2000 -- late 1990s, early 2000 period.

  8           Q.          Okay.   So I want to make sure we have an

  9           agreement about some nomenclature, so we both

 10           understand what's being discussed.             When we say

 11           "ICE detainees," what's your understanding of a

 12           person who is an ICE detainee?

 13           A.          My understanding of a person that is

 14           classified as an ICE detainee is someone that's

 15           designated by our partner, ICE, to be housed or

 16           detained in one of our facilities, pending a final

 17           determination or a decision.

 18           Q.          I'm sorry, pending a final ...

 19           A.          A final determination to their sentence or

 20           final determination of their current

 21           classification, pending asylum, etc.             They're not

 22           sentenced, or most are not sentenced, that I'm

 23           aware of.     Some are, but most of them are just

 24           detainees.

 25           Q.          So just so I'm clear, when you say "most

                                                                    Page 20

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 28
                                     Page 0851
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6221 Page 32 of 85

  1           are not sentenced," I take it most of the ICE

  2           detainees are being detained by ICE, but they're

  3           not been charged with a -- a crime?

  4           A.         That's -- that's correct.          That's my

  5           understanding.

  6           Q.         Okay.   They may be held based on their

  7           status, their immigration status, related to being

  8           in the United States, correct?

  9           A.         That's correct.

 10           Q.         Okay.   Whereas when you have -- when you

 11           have someone detained by the US Marshals who are

 12           charged with a crime, how -- how would you refer to

 13           them?

 14           A.         I would refer to a US Marshal's

 15           detainee -- US Marshal Service detainee as somebody

 16           that we house on behalf of the US Marshal Service.

 17           And -- and most are detainees, if not all

 18           detainees.    They're pending the -- the resolution

 19           of their current sentence or current case.

 20                      I see them as -- I view them as detainees

 21           as well.

 22           Q.         Okay.   But in -- in that case, if -- if an

 23           individual, to your understanding, is a US Marshal

 24           detainee, they either have a criminal charge

 25           against them or have a -- a sentence; is that

                                                                   Page 21

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 28
                                    Page 0852
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6222 Page 33 of 85

  1           correct?

  2           A.         That -- that's my understanding, correct.

  3           Q.         Do you ever refer to anyone in the

  4           facilities you oversee as "inmates"?

  5           A.         Can you repeat the question?

  6           Q.         Sure.   Do you ever refer to anyone who are

  7           in any of the facilities that you oversee as

  8           "inmates"?

  9           A.         I refer to the persons in our detention or

 10           jail facilities as inmates.           At least the majority

 11           of them.     We have some US Marshal detainees at the

 12           Citrus County location and some at the Silverdale

 13           location in Chattanooga.          Those are jail/detention

 14           centers.     But we house US Marshal detainees at both

 15           sites.

 16           Q.         Okay.   All right.        So just so we're clear

 17           with our nomenclature, would I be correct that if I

 18           use the phrase "ICE detainees," those individuals

 19           are not the ones being retained -- or detained by

 20           the US Marshal Service and are not, for the most

 21           part -- the majority of them are not charged with a

 22           crime?

 23           A.         Correct.

 24           Q.         If we use "US Marshal detainees," those

 25           folks are -- are folks who have been charged with a

                                                                  Page 22

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 28
                                    Page 0853
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6223 Page 34 of 85

  1           Q.        In those -- in that experience in more

  2           than one facility, when you've looked at policies,

  3           were there some common policies that you saw?

  4           A.        As a warden, there were -- when I was a

  5           warden, reflecting back on when I was a warden, I

  6           saw policies that were either exact or very

  7           similar, appeared to be exact or very similar in

  8           nature.

  9           Q.        Okay.    To your understanding, is one of

 10           the standard policies a sanitation policy?

 11           A.        Correct.

 12           Q.        And how -- how about a discipline policy?

 13           A.        There is a disciplinary policy in

 14           CoreCivic.

 15           Q.        Are you familiar with the -- the phrase

 16           "voluntary work program"?

 17           A.        I am familiar with that phrase.

 18           Q.        Okay.    Are you aware of standard policies

 19           related to the voluntary work program?

 20           A.        I am aware of the performance-based

 21           national detention standards that governs our ICE

 22           facilities, our ICE contracts, and the voluntary

 23           work program standards, and I'm aware of the -- the

 24           applicable policies with CoreCivic to support the

 25           partner standard.

                                                                  Page 75

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 28
                                    Page 0854
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6224 Page 35 of 85

  1           Q.         So -- and the partner here is ICE?

  2           A.         Correct.

  3           Q.         I just want to --

  4           A.         I'm with you.

  5           Q.         I want to be careful.

  6                      So I take it ICE has certain standards, to

  7           your understanding, for a voluntary work program,

  8           correct?

  9           A.         Correct.

 10           Q.         And CoreCivic has policies and procedures

 11           regarding the voluntary work program, correct?

 12           A.         Correct.     As a -- as a direct result of

 13           the performance-based national detention standards.

 14           Q.         And the performance-based national --

 15           A.         Detention standards.

 16           Q.         -- detention -- who issues that?

 17           A.         ICE.

 18           Q.         And to your knowledge, are -- has any

 19           facility modified the voluntary work program

 20           policies and procedures that CoreCivic has

 21           developed?

 22                             MR. STRUCK:       Form.

 23           A.         I'm sorry.      To my knowledge, has any of

 24           the facilities modified any of the voluntary work

 25           policies that's been designated for them?

                                                                  Page 76

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 28
                                     Page 0855
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6225 Page 36 of 85

  1           Q.          No.

  2           A.          Or their site at -- can you repeat the

  3           question?

  4           Q.          Yeah, let me see if I can rearrange this

  5           here.

  6                       So as I understand your testimony, ICE has

  7           certain standards and policies regarding the

  8           voluntary work program that's referenced in the

  9           performance-based --

 10           A.          National detention standards.

 11           Q.          Is that correct?

 12           A.          That's correct.

 13           Q.          Okay.     As a result of that, CoreCivic, in

 14           its facility support center, has developed some

 15           standard voluntary work program policies and

 16           procedures to comply with ICE's policies?

 17           A.          Correct.

 18           Q.          Okay.     Next question is:          To your

 19           knowledge, do you know of any facilities who have

 20           modified those standard policies and procedures

 21           issued by CoreCivic?

 22                               MR. STRUCK:       Form.

 23           A.          I don't -- I don't recall any facilities

 24           that have modified the voluntary work program

 25           policy or standard.          They -- they wouldn't have the

                                                                         Page 77

                                    Veritext Legal Solutions
                                         866 299-5127

                                       EXHIBIT 28
                                       Page 0856
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6226 Page 37 of 85

  1           ability to do that without authorization.

  2           Q.         And that's without authorization of the

  3           facility support center?

  4           A.         It would be authorized by the facility

  5           support center in conjunction with our partner's

  6           demands.

  7           Q.         Meaning ICE?

  8           A.         Meaning ICE.

  9           Q.         And to your knowledge, that -- that's not

 10           happened; in other words --

 11                              MR. STRUCK:       Form.

 12           Q.         -- to your knowledge, there's no specific

 13           modification by a CoreCivic facility that has asked

 14           for an alteration of those policies and procedures?

 15                              MR. STRUCK:       Form.

 16           A.         I'm unaware of any request by facilities.

 17           I'm unaware of any facility warden that has

 18           modified that policy to be in conflict with its

 19           intended meaning.

 20           Q.         Okay.     So I take -- would it be the case,

 21           then, at least to your understanding, that the

 22           policies and procedures regarding the voluntary

 23           work program -- are you all right?

 24                      Is it your understanding, then, that the

 25           implementation of policies and procedures regarding

                                                                  Page 78

                                   Veritext Legal Solutions
                                        866 299-5127

                                      EXHIBIT 28
                                      Page 0857
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6227 Page 38 of 85

  1           the voluntary work program at CoreCivic facilities

  2           would be the same, regardless of the facility?

  3                             MR. STRUCK:       Form.

  4           A.        The implementation of -- the voluntary

  5           work force policies would be in accordance with the

  6           policies which are created in support of the PBNDS

  7           standards.

  8           Q.        Which are the ICE standards?

  9           A.        Which are the ICE standards.

 10           Q.        So you would not expect any facility to

 11           alter from that, correct?

 12           A.        I would not expect any facility to alter

 13           from that requirement.

 14           Q.        Okay.     What is your understanding of the

 15           voluntary work program?

 16                             MR. STRUCK:       Form.

 17           A.        Can you be more specific?

 18           Q.        Well, we've been using it, so I want to

 19           get -- you know, I want to get an understanding

 20           of -- how -- if somebody said, "What is the

 21           voluntary work program," how would you describe it?

 22           A.        So I would describe the -- the voluntary

 23           work program as an opportunity for an ICE detainee

 24           to work, when he or she doesn't have to work, and

 25           be compensated accordingly, at a minimum of -- of

                                                                  Page 79

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 28
                                     Page 0858
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6228 Page 39 of 85

  1           Q.          I take it you would make a distinction
  2           between the two?
  3           A.          I would -- I do.            I make a distinction
  4           between maintenance and -- and cleaning, yes.
  5           Q.          Okay.     How do -- how does a detainee, an
  6           ICE detainee, volunteer for work assignments?
  7           A.          An ICE detainee goes through orientation
  8           after they're received at the facility, or the
  9           applicable facility, and they're advised of
 10           voluntary work opportunities.                  And they have the
 11           ability to sign up at any point during their stay
 12           for a particular job assignment.                  So they can
 13           verbally tell somebody in their housing unit, or
 14           they can submit a written request saying that
 15           they're interested in a job.
 16           Q.          If they've identified a job, and it's
 17           approved, do they sign work agreements?
 18           A.          Yes.     They are required to sign a work
 19           agreement stating that they are volunteering to
 20           work.
 21                               MR. STRUCK:         Just wanted to note for
 22           the record that Robert Teel is appearing via
 23           Veritext in the deposition.
 24                               MS. RIDLEY:         Fair enough.
 25           Q.          The wording of the work agreement, where

                                                                     Page 83

                                  Veritext Legal Solutions
                                       866 299-5127

                                    EXHIBIT 28
                                    Page 0859
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6229 Page 40 of 85

  1           does that come from?

  2                              MR. STRUCK:       Form.      Foundation.

  3           A.          Everything has to be in compliance with

  4           the performance-based national detention standards.

  5           They outline the ability for a detainee to work.

  6                       At facilities, there are specific

  7           nomenclature or verbiage that goes about supporting

  8           the applicable work assignment, to ensure that it's

  9           fair, they're working in a -- in a safe area,

 10           they're working in a secure area; and if at any

 11           time they get tired of working or choose not to

 12           work anymore, i.e. no longer volunteer, then --

 13           then they can stop working or quit at any time.

 14           Q.          I appreciate that, but that wasn't my

 15           question.     We talked about their actual work

 16           agreements that exist, correct?

 17           A.          Yes.

 18           Q.          These are written --

 19           A.          Yes.

 20           Q.          And a detainee who's going to do work

 21           under the voluntary work program is to sign that,

 22           correct?

 23           A.          Correct.

 24           Q.          Did the facility create -- does each

 25           facility create that, or is that something that

                                                                       Page 84

                                   Veritext Legal Solutions
                                        866 299-5127

                                      EXHIBIT 28
                                      Page 0860
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6230 Page 41 of 85

  1           comes from the facility support?

  2           A.        It's my understanding --

  3                             MR. STRUCK:       Form.

  4           A.        It's my understanding that the facilities

  5           initiate the creation of that, or create that form,

  6           and it's approved by the facility support center

  7           and the policies, applicable policies.          And also

  8           approved by ICE.

  9           Q.        Okay.     And when does an ICE detainee who's

 10           going to work within the voluntary work program

 11           sign the agreement?

 12                             MR. STRUCK:       Form.

 13           A.        They are required to sign the agreement

 14           before they begin work.

 15           Q.        And who maintains the agreements?         In

 16           other words, are they kept at the facility?           Are

 17           they kept at the facility support center?

 18                             MR. STRUCK:       Form.

 19           A.        It's my understanding that they are

 20           retained at each of the facilities.

 21           Q.        Do you have -- do you have an

 22           understanding of the percentage of ICE detainees

 23           who participate in the voluntary work program?

 24                             MR. STRUCK:       Form.

 25           A.        I do not.

                                                                  Page 85

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 28
                                     Page 0861
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6231 Page 42 of 85

  1           they would have access, or do have access to that.

  2           Q.        Okay.     Is there a department at the

  3           facility support center that would be likely to

  4           have that access?

  5           A.        There's a -- there's a business department

  6           at the FSC that have business managers that oversee

  7           the facility.      I believe they would have access to

  8           that information.

  9           Q.        If I'm an ICE detainee who's in the

 10           voluntary work program, so I -- well, strike that.

 11                     If I'm an ICE detainee, and I'm in the

 12           voluntary work program, is it the case that I will

 13           pay -- be paid at least a dollar a day for the work

 14           that I'm doing?

 15           A.        Yes.

 16           Q.        Okay.     Is there any ICE detainee in the

 17           voluntary work program that receives zero dollars

 18           for that work?

 19           A.        For the voluntary work program?

 20           Q.        Yes.

 21           A.        No.     They shouldn't.         Policy does not

 22           allow for that.

 23           Q.        Okay.

 24           A.        And the standards.

 25           Q.        Okay.     What is -- to your understanding,

                                                                    Page 91

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 28
                                     Page 0862
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6232 Page 43 of 85

  1           Q.          Right.

  2           A.          I'm not sure of any others.

  3           Q.          Okay.     Are you aware of any CoreCivic

  4           facility that provides bonuses to ICE detainees

  5           performing voluntary work, or performing work in

  6           the voluntary work program?

  7                               MR. STRUCK:       Form.

  8           A.          It's my understanding that there were

  9           extra incentives or bonuses that were provided

 10           by -- at the Otay Mesa facility in the past.

 11           Q.          Other than Otay Mesa, are you aware of any

 12           other facility that has done that?

 13           A.          I believe Stewart has done that, but I'm

 14           not sure.

 15           Q.          Okay.     Other than Otay Mesa and Stewart,

 16           any other facility that has provided bonuses?

 17           A.          To my knowledge, I'm not aware of any

 18           others.

 19           Q.          Okay.     Do you have an understanding of

 20           what bonuses were provided by Otay Mesa to ICE

 21           detainees performing work in the voluntary work

 22           program?

 23           A.          It's my understanding that in the form of

 24           a bonus, some detainees were provided with extra

 25           popcorn, with gift cards or phone cards -- not gift

                                                                  Page 94

                                    Veritext Legal Solutions
                                         866 299-5127

                                       EXHIBIT 28
                                       Page 0863
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6233 Page 44 of 85

  1           Q.        And would they purchase that through the

  2           commissary?

  3           A.        Yes.

  4           Q.        Okay.    So if someone was getting a bonus

  5           by way of minutes on a phone card, that would go

  6           into their general account, I take it?

  7           A.        I don't know if the money would be

  8           deposited into their account and it would result in

  9           them then being issued a phone card, or if the

 10           phone card has a certain amount of money on it, and

 11           it's just provided to the detainee and it's not put

 12           on their books.

 13                     But they can utilize a phone card or a

 14           phone card number, so I'm not sure if it's

 15           actually -- the money is actually deposited to

 16           their account or if it's separate from that.

 17           Q.        Would a detainee hold the -- the phone

 18           card on their person while in the facility?

 19           A.        I'm not sure if they would or not.          I'm

 20           not sure if -- if they're given a number, or

 21           they're actually -- they're given an actual phone

 22           card.

 23           Q.        Okay.    All right.

 24                     When an ICE detainee is performing work in

 25           the voluntary work program, are they given any

                                                                  Page 98

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 28
                                    Page 0864
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6234 Page 45 of 85

  1           statements of the amount of money that they've

  2           earned?

  3                              MR. STRUCK:       Form.

  4           A.         Each detainee should have access to their

  5           account.    Whether they work or not, they should be

  6           able to access their account to see how much money

  7           they have in their account.

  8           Q.         And if -- if I were a detainee and I had

  9           an account, how would I do that?

 10           A.         In most facilities that I'm aware of,

 11           there is an OMS or a CORES account, and I believe

 12           the CORES account stands for correctional offender

 13           and resident electronic system, or so, or offender

 14           management system.

 15                      It's -- it's their ability to go to access

 16           a kiosk.    Most of those are located in their -- in

 17           their specific housing pods or housing units, and

 18           they're able to -- to query or to see how much

 19           money is in their account.

 20           Q.         In the kiosk?

 21           A.         In the -- yes, in the kiosk, or via the

 22           kiosk.

 23           Q.         What's an OMS?

 24           A.         Offender management system.

 25           Q.         Okay.

                                                                  Page 99

                                   Veritext Legal Solutions
                                        866 299-5127

                                      EXHIBIT 28
                                      Page 0865
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6235 Page 46 of 85

  1           A.          That's -- that's CoreCivic's system to --

  2           to track detainees, inmates, etc., and to -- to

  3           keep up with the moneys they have and, you know,

  4           their -- their charges, their history, etc.

  5           Q.          Okay.     Other than going to the kiosk to

  6           access my account, would I ever be given a written

  7           statement of the money I've earned over a period of

  8           time through the voluntary work program?

  9           A.          It's possible they'd be given a -- a

 10           written receipt of the money that they've earned.

 11           Q.          When you say "it's possible," is that a --

 12           the regular course?

 13           A.          I don't know if that's a requirement.

 14           Q.          Okay.

 15           A.          If they have -- if they have access to it,

 16           I'm not sure that we would require us to print a

 17           paper copy.

 18           Q.          You haven't seen that as a standard

 19           practice, I take it?

 20           A.          I don't recall that as a standard

 21           practice.

 22           Q.          Okay.     Who -- who pays the ICE detainees

 23           who are in the voluntary work program?

 24                               MR. STRUCK:       Form.

 25           A.          CoreCivic is responsible for providing

                                                                 Page 100

                                    Veritext Legal Solutions
                                         866 299-5127

                                       EXHIBIT 28
                                       Page 0866
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6236 Page 47 of 85

  1           them with the earned revenue as a result of the

  2           voluntary work program.

  3           Q.         Okay.   If I'm an ICE detainee at a

  4           facility, and I've been participating in the

  5           voluntary work program, the money's been put in my

  6           account, and for whatever reason I'm leaving the

  7           facility, what happens to the money in that

  8           account?

  9           A.         The detainees are requested to provide a

 10           future address so that we can send them or the

 11           facilities can forward them moneys.           Typically when

 12           a detainee leaves, they are provided with

 13           everything, all the money in their account,

 14           everything that they're -- they've earned.

 15                      If for some reason not everything has been

 16           posted to their account, if they -- as an example,

 17           if they were to leave tomorrow morning and they

 18           worked today, if the business office knows that

 19           they're leaving tomorrow morning, they would do

 20           everything that they could to put that money on

 21           their -- their account so that they would leave

 22           with everything that they've earned and all the

 23           money that they have.

 24                      If for some reason that didn't occur, we

 25           ask the detainees to provide a future address so we

                                                                 Page 101

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 28
                                    Page 0867
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6237 Page 48 of 85

  1           can send that money to them.
  2           Q.          Okay.     So just -- I take it there's a --
  3           you talked about the processing of -- of detainees
  4           into facilities, right?              I'm assuming there's a
  5           process for detainees leaving the facility?
  6           A.          That's correct.
  7           Q.          Okay.     Can you describe for me that
  8           process.
  9           A.          At a minimum, it involves the detainees
 10           turning a lot of their issued clothing in, turning
 11           that in, and all of the -- the property that
 12           they've been provided by the facility and
 13           CoreCivic, exchanging that, turning that -- that
 14           property back in and getting everything that they
 15           came in with, so that they can leave with
 16           everything that they've brought into the facility,
 17           to include everything that they've earned and the
 18           money that they've earned, if they were part of
 19           the -- the voluntary work program.
 20           Q.          And so if I'm leaving, am I -- in the
 21           normal course, am I given a -- a check or cash for
 22           the money that remains in my account?
 23           A.          It's my understanding they're given cash.
 24           Q.          Okay.
 25           A.          That's my understanding, because -- I

                                                                Page 102

                                  Veritext Legal Solutions
                                       866 299-5127

                                    EXHIBIT 28
                                    Page 0868
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6238 Page 49 of 85

  1           CoreCivic could pay the ICE detainee in the

  2           voluntary work program?

  3           A.         To my knowledge, no.            There's no

  4           limitation of what can be paid.

  5                            MR. STRUCK:         Late objection to form.

  6           A.         Paid per hour, or paid in total?

  7           Q.         Either.

  8           A.         No.   To my knowledge, there's no -- no

  9           requirement.

 10           Q.         Does CoreCivic decide what job assignment

 11           an ICE detainee will work?

 12                            MR. STRUCK:         Form.

 13           A.         CoreCivic decides what job opportunities

 14           are available for those that want to participate in

 15           the voluntary work assignment, with ICE's approval.

 16           Q.         So let's say -- let's say a facility

 17           wants -- has available folks to work in maintenance

 18           and food services, right?            And let's say they

 19           had -- that facility had a few ICE detainees who

 20           wanted to participate.           Is it the facility,

 21           CoreCivic facility, that determines which of those

 22           detainees would do which of the work?

 23                            MR. STRUCK:         Form.

 24           A.         The detainees apply for certain job

 25           details.    So it -- it begins with them, their

                                                                      Page 115

                                   Veritext Legal Solutions
                                        866 299-5127

                                      EXHIBIT 28
                                      Page 0869
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6239 Page 50 of 85

  1           willingness to work a particular job.                 So that --

  2           that's where it initiates.             And then CoreCivic,

  3           after they volunteer, would make determinations if

  4           they're able to perform those specific job details.

  5           Q.         Okay.     And if an ICE detainee said, "I'm

  6           willing to work either in the food service or

  7           maintenance," would it be CoreCivic to determine

  8           which one that -- the detainee would actually do

  9           the work at?

 10                              MR. STRUCK:       Form.

 11           A.         It would be in conjunction with -- with

 12           the detainee and medical and -- and other people to

 13           ensure that they're capable of -- of working in

 14           those particular areas.

 15           Q.         You mentioned medical.               Would medical be

 16           involved in order to determine whether or not the

 17           ICE detainee could actually do the work?

 18           A.         Medical would be involved for food service

 19           details.

 20           Q.         Okay.

 21           A.         And maybe some other details, but I know

 22           of food service.

 23           Q.         Okay.     If any job within the voluntary

 24           work program required safety equipment -- you know,

 25           goggles, gloves -- who would supply that?

                                                                       Page 116

                                   Veritext Legal Solutions
                                        866 299-5127

                                      EXHIBIT 28
                                      Page 0870
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6240 Page 51 of 85

  1                       Who would decide how those slots would be

  2           filled and who would fill them?

  3           A.          It's my understanding the -- the

  4           supervisory staff, between the contractor and

  5           CoreCivic staff, would make that determination,

  6           based on what the detainees are volunteering for

  7           and what their certain abilities are.

  8           Q.          And -- and if they said they were

  9           interested in either, would it ultimately come down

 10           to CoreCivic staff and any contractor, if they were

 11           involved?

 12           A.          Yes.

 13                              MR. STRUCK:       Form and foundation.

 14           Q.          You mentioned earlier on, when we were

 15           talking about your own experience about shifts,

 16           right, and -- well, let me ask you this:            When --

 17           if there is an ICE detainee who is doing work in

 18           the voluntary work program and has an eight-hour

 19           shift, okay -- because you said it wouldn't be more

 20           than eight hours, correct?

 21           A.          Wouldn't be more than eight hours a day,

 22           correct.

 23           Q.          Right.    And there are some ICE detainees

 24           in the voluntary work program who work an

 25           eight-hour shift, correct?

                                                                  Page 129

                                   Veritext Legal Solutions
                                        866 299-5127

                                      EXHIBIT 28
                                      Page 0871
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6241 Page 52 of 85

  1                             MR. STRUCK:       Form.

  2           A.        I'm not -- I'm not sure.

  3           Q.        When you have common -- common areas,

  4           who's responsible for cleaning the common areas?

  5                             MR. STRUCK:       Form.

  6           A.        Which common areas are you referring to?

  7           Just -- like in the dorms, or the units?

  8           Q.        Yeah.

  9           A.        The voluntary work program, the detainees

 10           that are -- are paid to work according to voluntary

 11           work program are usually assigned to cleaning those

 12           common areas.

 13           Q.        Okay.     As opposed to -- there are certain

 14           direct areas, right, for an inmate; sometimes

 15           they're called pods.        Do -- do you know what I'm

 16           referring to?

 17                             MR. STRUCK:       Form.

 18           A.        I'm sorry.       There are certain direct

 19           areas?

 20           Q.        Let me -- let me ask you this:         So if you

 21           have an ICE detainee, right, they have a bed, and

 22           an immediate area around the bed?

 23           A.        Yes.

 24           Q.        Correct?

 25           A.        Correct.

                                                                 Page 153

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 28
                                     Page 0872
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6242 Page 53 of 85

  1           Q.        Who's responsible for cleaning that

  2           immediate area?

  3           A.        Each of the detainees is responsible for

  4           cleaning his or her own immediate cell area or area

  5           inside a dorm.

  6           Q.        Okay.    That's their direct area?

  7           A.        That's their direct area.

  8           Q.        Okay.    When we talk about common areas,

  9           that's something different, correct?

 10           A.        Yes, it is.

 11           Q.        And how is that different?

 12           A.        It's different because it's anything

 13           outside of their immediate area.

 14           Q.        Okay.    That might include, for example,

 15           showers, correct?

 16           A.        Correct.

 17           Q.        Bathroom facilities, correct?

 18           A.        Correct.

 19           Q.        Common hallways, correct?

 20           A.        Correct.

 21           Q.        Okay.    All of those that I just described,

 22           those all would be common areas, separate from the

 23           specific living area of the detainee, correct?

 24           A.        Correct.     Instead of the immediate living

 25           area.

                                                                 Page 154

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 28
                                    Page 0873
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6243 Page 54 of 85

  1           A.          Paid workers could be responsible for

  2           cleaning outside of their cells in the common

  3           areas.     Staff could clean.           I've seen both do -- do

  4           that.

  5           Q.          What are the types of discipline that

  6           might arise in the course of working in the

  7           voluntary working -- work program?                 Excuse me.

  8                               MR. STRUCK:       Form.

  9           A.          What type of discipline?

 10           Q.          Yeah.

 11           A.          Any of the -- any of the -- the types of

 12           discipline is possible in any particular area.

 13           Q.          Does that include going into restrictive

 14           housing?

 15           A.          Certain offenses can lead to being placed

 16           into restrictive housing.

 17           Q.          Is not timely reporting for a shift an

 18           infraction or otherwise something that could be

 19           subject to discipline for a detainee in the

 20           voluntary work program?

 21           A.          Is it subject to discipline?

 22           Q.          Yes.

 23           A.          It is subject to discipline.

 24                               MR. STRUCK:       Form.      Foundation.

 25           Q.          How about not reporting for a shift at

                                                                       Page 157

                                    Veritext Legal Solutions
                                         866 299-5127

                                       EXHIBIT 28
                                       Page 0874
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6244 Page 55 of 85

  1           all?

  2           A.        They -- they can be just taken off the

  3           work detail.

  4           Q.        Okay.

  5           A.        And then they wouldn't -- they wouldn't be

  6           disciplined for not -- for refusing to work, or not

  7           coming to work.      They would just be -- at a

  8           maximum, they would be removed from that work --

  9           work detail.

 10           Q.        How about encouraging others not to

 11           volunteer for work?        Is that considered an

 12           infraction, subject to disciplinary proceedings?

 13                             MR. STRUCK:       Form.

 14           A.        Encouraging others not to work could be

 15           construed as insurrection.            So ...

 16           Q.        So who creates the disciplinary record?

 17           A.        Who ...

 18           Q.        Who creates them?

 19                             MR. STRUCK:       Form.

 20           A.        Creates the record?

 21           Q.        Yes.

 22           A.        I'm not understanding what a disciplinary

 23           record is.

 24           Q.        If -- if an ICE detainee is being

 25           disciplined, right, there would be a record of that

                                                                 Page 158

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 28
                                     Page 0875
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6245 Page 56 of 85

  1           assigned to another job or termination at the unit

  2           team's discretion."

  3           A.         I see that.

  4           Q.         That's similar language that we've seen,

  5           correct?

  6           A.         It is, yes.

  7           Q.         Okay.     All right.

  8                      Now, I will note, the third -- the

  9           sentence at the top, the third sentence, "that

 10           failure to do so will result in possible

 11           disciplinary action and termination from the

 12           position."

 13                      It suggests that termination is something

 14           different than disciplinary action.             Is that how

 15           you understand?

 16           A.         It is different, yes.

 17                              MR. STRUCK:       Form.

 18           Q.         Okay.     And how is it different?

 19           A.         Somebody can lose their job because -- as

 20           a -- as I gave the couple of examples in the past,

 21           for not coming to work on time, not working the

 22           full shift, or not performing their work

 23           satisfactory -- satisfactorily, they can be

 24           discontinued from the job; i.e., terminated from --

 25           from that job.

                                                                   Page 259

                                   Veritext Legal Solutions
                                        866 299-5127

                                      EXHIBIT 28
                                      Page 0876
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6246 Page 57 of 85

  1                      Discipline is completely different.          You

  2           know, they can -- they can stop their work, they

  3           can not work, they can decide not to participate in

  4           the voluntary work program; and because of that,

  5           there should be no disciplinary action because of

  6           their refusal to work or failure to work, unless

  7           they commit a disciplinary infraction.

  8           Q.         Okay.     You saw previously, though, there

  9           were some documents that talk about failure to

 10           comply with safety might result in discipline?

 11           A.         Yes.

 12           Q.         Do you remember that?

 13           A.         I do.

 14           Q.         And -- and that's your understanding,

 15           correct?

 16                              MR. STRUCK:       I'm going to object to

 17           the form, and it misstates the exact wording of

 18           that document, which I believe said "might result

 19           in discipline, including removal from --

 20           termination from the volunteer work program."

 21           A.         So can you repeat that question?

 22                              MS. RIDLEY:       Can you read it.

 23                              (Record read)

 24           A.         As -- as I recall the question, because of

 25           safety deficiencies, they could lose their job, and

                                                                  Page 260

                                   Veritext Legal Solutions
                                        866 299-5127

                                      EXHIBIT 28
                                      Page 0877
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6247 Page 58 of 85

  1                     COURT REPORTER'S CERTIFICATE
  2
        STATE OF TENNESSEE:
  3
                                I, PATRICIA A. NILSEN, Licensed
  4           Reporter for the State of Tennessee, CERTIFY:
  5                             1. The foregoing deposition was
  6           taken before me at the time and place stated in the
  7           foregoing styled cause with the appearances as
  8           noted;
  9                             2. Being a Court Reporter, I then
 10           reported the deposition in Stenotype to the best of
 11           my skill and ability, and the foregoing pages
              contain a full, true and correct transcript of my
 12           said Stenotype notes then and there taken;
 13                             3. I am not in the employ of and am
 14           not related to any of the parties or their counsel,
              and I have no interest in the matter involved.
 15
 16                             WITNESS MY SIGNATURE, this,
              the 15th day of March, 2019.
 17
 18
 19
 20
 21                    _________________________________
 22                    PATRICIA A. NILSEN, RMR, CRR, CRC
 23                    TN Licensed Court Reporter
 24                    LCR Number: 717
 25                    Expiration: 6/30/2020

                                                                 Page 270

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 28
                                    Page 0878
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6248 Page 59 of 85

  1                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
  2         _______________________________________________
  3         SYLVESTER OWINO, on behalf of
            themselves, and all others similarly
  4         situated, et al.,
  5                              Plaintiff,
  6              vs.                  Case No. 3:17-cv-01112-JLS-NLS
  7         CORECIVIC, INC., a Maryland
            corporation,
  8
                                 Defendant.
  9       _________________________________________________
 10
 11
 12                       THE DEPOSITION OF JASON ELLIS
 13                                 VOLUME II
 14                              MARCH 5, 2019
 15
 16
 17
 18
 19
 20
 21
 22
 23       Reported by:
 24       PATRICIA A. NILSEN, RMR, CRR, CRC
 25       PAGES 271 - 468

                                                                Page 271

                                 Veritext Legal Solutions
                                      866 299-5127

                                   EXHIBIT 28
                                   Page 0879
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6249 Page 60 of 85

  1           replenished by inmate commissary sales to process

  2           all expenses related to the inmate/resident

  3           commissary."        Do you see that?

  4           A.          I do.

  5           Q.          What -- are you aware of a commissary

  6           checking account other than from reading this

  7           policy?

  8           A.          I'm not aware of another account, other

  9           than what's reflected in this policy.

 10           Q.          Okay.     So the facility support center has

 11           created this account, correct?

 12           A.          Correct.

 13           Q.          Is there an account for each facility?

 14           A.          Yes.

 15           Q.          Okay.     And essentially is it the case

 16           that -- inmate sales at each facility are deposited

 17           in the commissary checking account for the

 18           facility, correct?

 19           A.          Inmate sales -- I'm sorry.           Repeat that,

 20           please.

 21           Q.          Sure.     Let me just take a step back.

 22           A.          Okay.

 23           Q.          Okay.     So the facility support center has

 24           created a commissary checking account for each

 25           facility?

                                                                    Page 366

                                    Veritext Legal Solutions
                                         866 299-5127

                                       EXHIBIT 28
                                       Page 0880
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6250 Page 61 of 85

  1           A.          Correct.

  2           Q.          Okay.     There's a commissary at each

  3           facility?

  4           A.          Correct.

  5           Q.          Inmates and detainees may purchase items

  6           at the commissary that -- where they reside,

  7           correct?

  8           A.          Correct.

  9           Q.          Okay.     The money expended by detainees and

 10           inmates in purchasing something at the commissary

 11           is deposited in the facility's commissary checking

 12           account, correct?

 13           A.          Correct.

 14           Q.          Okay.     I think you mentioned -- well,

 15           strike that.

 16                       Do you have any understanding of what the

 17           facilities may use the money in the commissary

 18           checking account for?           In other words, expending

 19           that money?

 20                               MR. STRUCK:       Form.

 21           A.          Each facility is allowed to utilize the

 22           proceeds from the commissary checking in accordance

 23           with the contractual requirements and -- and the

 24           partners' requirements in the specific policy.

 25           Q.          Okay.     So, for example --

                                                                 Page 367

                                    Veritext Legal Solutions
                                         866 299-5127

                                       EXHIBIT 28
                                       Page 0881
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6251 Page 62 of 85

  1                    COURT REPORTER'S CERTIFICATE
  2
  3     STATE OF TENNESSEE:
  4                             I, PATRICIA A. NILSEN, Licensed
              Reporter for the State of Tennessee, CERTIFY:
  5                             1. The foregoing deposition was
              taken before me at the time and place stated in the
  6           foregoing styled cause with the appearances as
              noted;
  7                             2. Being a Court Reporter, I then
              reported the deposition in Stenotype to the best of
  8           my skill and ability, and the foregoing pages
              contain a full, true and correct transcript of my
  9           said Stenotype notes then and there taken;
                                3. I am not in the employ of and am
 10           not related to any of the parties or their counsel,
              and I have no interest in the matter involved.
 11
                                WITNESS MY SIGNATURE, this,
 12           the 18th day of March, 2019.
 13
 14
 15
 16
 17
 18                             <%8338,Signature%>
 19                             PATRICIA A. NILSEN, RMR, CRR, CRC
 20                             TN Licensed Court Reporter
 21                             LCR Number: 717
 22                             Expiration: 6/30/2020
 23
 24
 25

                                                                 Page 469

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 28
                                    Page 0882
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6252 Page 63 of 85




                                                               EXHIBIT 29
                                                               REDACTED




                                                              EXHIBIT 29
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6253 Page 64 of 85

  1                         UNITED STATES DISTRICT COURT
  2                      SOUTHERN DISTRICT OF CALIFORNIA
  3                        CASE NO. 3:17-CV-01112-JLS-NLS
  4                        JUDGE HON. JANIS L. SAMMARTINO
  5                      MAGISTRATE HON. NITA L. STORMES
  6
  7                                      CLASS ACTION
  8     SLYVESTER OWINO AND JONATHAN GOMEZ, ON BEHALF OF
  9     THEMSELVES AND ALL OTHERS SIMILARLY SITUATED,
 10                PLAINTIFFS
 11
 12                V.
 13
 14      CORECIVIC, Inc.
 15                DEFENDANT
 16      _______________________________________________
 17
 18                           DEPONENT: TROY G. POLLOCK
 19                         DATE:            FEBRUARY 26, 2019
 20
 21
 22     REPORTER:
 23     KELLEY BOHAN
 24     JOB NO. 3225917
 25     PAGES 1 - 203

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 29
                                    Page 0883
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6254 Page 65 of 85

  1     worked, is there a difference in terms of how the

  2     company handles the detention of these different

  3     inmates?

  4                MR. STRUCK:    Form, foundation.

  5           A.    So the prior places to coming to the detention

  6     center have all been inmates, state inmates, convicted

  7     felons, so I mean, what -- I guess I need a little bit

  8     more what you're asking?

  9           Q.    Is there a difference in approach in terms of

 10     how you're handling their detention or is it similar to

 11     what's done at Stewart?

 12                MR. STRUCK:    Form and foundation.

 13           A.    My job at each one of these places has been to

 14     provide a safe and secure environment and met the basic

 15     needs, life safety needs of whether they're inmates or

 16     detainees so they're treated the same.

 17           Q.    And are the daily experiences of the different

 18     detainees or inmates, are they similar or different?

 19                MR. STRUCK:    Form.

 20           Q.    In your experience?

 21                MR. STRUCK:    Form and foundation.

 22           A.    It depends on, again, what facilities it is.

 23     Some facilities have different programs that they

 24     require educational things, vocational things, depending

 25     on which facility you have.

                                                                  Page 57

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 29
                                    Page 0884
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6255 Page 66 of 85

  1     than on your scheduled laundry day?

  2           A.    I don't know.

  3           Q.    Section I 5 here, it talks about some cleaning

  4     that's done in the laundry area.            Do you know who does

  5     that cleaning?

  6           A.    Laundry workers.

  7           Q.    And are those detainees?

  8           A.    Yes.

  9           Q.    And are they paid for that work?

 10           A.    Yes.

 11           Q.    Do you know how much?

 12           A.    No.

 13           Q.    Section J sanitation of mattresses and

 14     pillows.    Who does the cleaning of that work or of those

 15     items?

 16           A.    I'm not sure.

 17           Q.    Okay.   Do you know if that's paid work?

 18           A.    Yes.

 19           Q.    Okay.   Let's talk a little bit now about

 20     disciplinary policy and procedures at Stewart.            Is

 21     discipline an important aspect of the facilities

 22     operations?

 23           A.    Rules are.

 24           Q.    Okay.   Why is that?

 25           A.    Well, every institution or every organization

                                                                  Page 66

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 29
                                    Page 0885
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6256 Page 67 of 85

  1     has to have rules to go by in order to maintain a safe

  2     and secure environment for the detainees and staff and

  3     the public.

  4           Q.    Is there a concern with respect to the

  5     behavior of the detainees?

  6           A.    What do you mean by concern?

  7                MR. STRUCK:    Object to the form.

  8           Q.    Is that a problem that is anticipated?

  9                MR. STRUCK:    Form, foundation.

 10           A.    I'm still -- I still don't understand.                 I

 11     mean, by nature, what we're doing, we're a detention

 12     facility that nobody wants to be in.                So does that

 13     heighten our alertness?       Yes.      Nobody wants to be there.

 14           Q.    And because they don't want to be there, that

 15     raises a concern, why?

 16                MR. STRUCK:    Form and foundation.

 17           A.    So if a person does not want to be somewhere,

 18     usually they don't always act appropriately.

 19           Q.    The inmate -- or the detainees, sorry, at

 20     Stewart are not in criminal custody, correct?

 21                MR. STRUCK:    Foundation.

 22           A.    Currently, no.      Some of them do have criminal

 23     backgrounds and have come straight to us from prison

 24     after they have done their prison time.

 25           Q.    What's the objective for the disciplinary

                                                                      Page 67

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 29
                                    Page 0886
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6257 Page 68 of 85

  1     measures imposed at Stewart?

  2                MR. STRUCK:     Form.

  3           A.    What's the objection?

  4           Q.    Objective.

  5           A.    Objective of having the disciplinary procedure

  6     to ensure that the rules are followed.

  7           Q.    Any other objective?

  8           A.    The safety and security of the facility, the

  9     staff, detainees, and the public.

 10           Q.    So safety and security is the objective?

 11           A.    Yes.

 12           Q.    Let's talk a little bit about disciplinary

 13     segregation.       I'd like to know how that fits with the

 14     objective of maintaining safety and security?

 15           A.    If I have a person's whose behavior has

 16     jeopardized the safety and security of them self or

 17     anybody else at the facility, then it warrants that they

 18     be isolated in disciplinary segregation.

 19           Q.    Would lesser measures still achieve those

 20     objectives?

 21           A.    Not always, depends on the circumstances.

 22           Q.    Why wouldn't they?

 23           A.    If I have a guy that's going around stabbing

 24     other people, there is no lesser thing that you can to

 25     do him other than isolate them to keep them from

                                                                  Page 68

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 29
                                     Page 0887
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6258 Page 69 of 85

  1           A.      Detainee tried to escape.
             REDACT
  2

  3                       REDACTED

  4                              REDACTED

  5                   REDACTED
             REDACT
  6

  7                                  REDACTED

  8                                REDACTED

  9           Q.      Aside from the detainee who tried to escape,

 10     do you recall any other instances of someone being

 11     placed?

 12           A.      Yes.

 13           Q.      What were the circumstances of those?

 14           A.      MS-13 gang members trying to assault other

 15     gang members.

 16           Q.      Any other instances?

 17           A.      Not that I recall specifically.
             REDACT
 18

 19                                     REDACTED

 20                               REDACTED

 21                                     REDACTED

 22                   REDACTED

 23                                     REDACTED

 24                          REDACTED
             REDACT
 25

                                                                  Page 86

                                   Veritext Legal Solutions
                                        866 299-5127

                                        EXHIBIT 29
                                        Page 0888
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6259 Page 70 of 85

  1     and I believe T shirts, white T shirts.

  2           Q.    Are they allowed to wear baseball caps inside

  3     the facility?

  4           A.    Yes.     I mean, at recreation and going to and

  5     from recreation.

  6           Q.    But not inside their unit?

  7           A.    Right.

  8           Q.    Okay.      Okay.     How often are hygiene items

  9     purchased at the commissary?

 10           A.    I have no idea.

 11           Q.    Can a detainee be terminated from his job as

 12     part of the Voluntary Work Program?

 13           A.    Yes.

 14           Q.    At any time?

 15           A.    Yes.

 16           Q.    For any reason?

 17           A.    No.     There has to be -- they sign a form that

 18     tells them, you know, they have their attendance, they

 19     can be fired for not coming to work, for failing to

 20     do the job, for physical not being able to do the job,

 21     and there's, I think, a couple other reasons they can be

 22     fired, but just not because -- for the heck of it they

 23     just can't be fired.

 24           Q.    It has to be some sort of cause?

 25           A.    Right.

                                                                 Page 116

                                  Veritext Legal Solutions
                                       866 299-5127

                                       EXHIBIT 29
                                       Page 0889
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6260 Page 71 of 85

  1             Q.   Okay.

  2             A.   Their classification may change.

  3             Q.   And can a detainee quit his job as part of the

  4     Voluntary Work Program?

  5             A.   Yes.

  6             Q.   At any time?

  7             A.   Uh-huh.

  8             Q.   Can he do it for any reason?

  9             A.   Yes.

 10             Q.   Can a detainee be disciplined at all for

 11     quitting the job?

 12             A.   No.

 13                   (EXHIBIT 55 MARKED FOR IDENTIFICATION)

 14             Q.   I'm handing you what's been marked as 55.

 15     This is policy 19-100 covering the detainee Voluntary

 16     Work Program.        Are you familiar with this policy?

 17             A.   Yes.

 18             Q.   So you stated that certain jobs are not

 19     available to high custody detainees.                  What are those

 20     jobs?

 21             A.   So the policy generally states that

 22     detainees -- high custody detainees cannot have --

 23     generally cannot have jobs

 24                  outside of the housing unit, the living unit

 25     that they're assigned to.          We got a waiver to allow high

                                                                       Page 117

                                   Veritext Legal Solutions
                                        866 299-5127

                                      EXHIBIT 29
                                      Page 0890
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6261 Page 72 of 85

  1           A.    That I don't know.

  2           Q.    Posted?

  3           A.    I don't know.

  4           Q.    Okay.     On subsection H 2 it says the detainee

  5     workday will approximate the work date in the community,

  6     do you know what that means?

  7           A.    I have no idea.

  8           Q.    Me either.     H 3 states that un-excused

  9     absences from work or unsatisfactory work performance

 10     may result in removal from the Voluntary Work Program.

 11     Aside from removal, are there any other potential

 12     consequences for poor performance?

 13           A.    No.

 14           Q.    Loss of privileges?

 15           A.    For poor performance, no.

 16           Q.    No discipline?

 17           A.    No.

 18           Q.    Section K talks about compensation it's on

 19     page 8005 it says detainees will be compensated at least

 20     $1 per day.       You testified, I believe, there's a range

 21     of about $1 to $4?

 22           A.    Yes.

 23           Q.    Is there any limit to the ability of the

 24     facility to pay more than $4 if it deems it appropriate?

 25           A.    That's at the warden's discretion.

                                                                 Page 124

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 29
                                     Page 0891
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6262 Page 73 of 85

  1                         CERTIFICATE OF REPORTER

  2                     COMMONWEALTH OF KENTUCKY AT LARGE

  3

  4     I do hereby certify that the witness in the foregoing

  5     transcript was taken on the date, and at the time and

  6     place set out on the Title page here of by me after

  7     first being duly sworn to testify the truth, the whole

  8     truth, and nothing but the truth; and that the said

  9     matter was recorded stenographically and mechanically by

 10     me and then reduced to type written form under my

 11     direction, and constitutes a true record of the

 12     transcript as taken, all to the best of my skill and

 13     ability. I certify that I am not a relative or employee

 14     of either counsel, and that I am in no way interested

 15     financially, directly or indirectly, in this action.

 16

 17

 18

 19

 20

 21            ____________________________________

 22                         KELLEY BOHAN,

 23                   COURT REPORTER / NOTARY

 24            MY COMMISSION EXPIRES ON: 05/19/2020

 25                  SUBMITTED ON: 03/01/2019

                                                                 Page 203

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 29
                                    Page 0892
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6263 Page 74 of 85




                                                              EXHIBIT 30




                                                              EXHIBIT 30
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6264 Page 75 of 85

  1                     UNITED STATES DISTRICT COURT
  2                    SOUTHERN DISTRICT OF CALIFORNIA
  3
  4
  5     SYLVESTER OWINO and JONATHAN   )
        GOMEZ, on behalf of themselves )
  6     and all others similarly       )
        situated,                      )
  7                                    )
                   Plaintiffs,         )
  8                                    )
             vs.                       ) Case No. 3:17-CV-01112-
  9                                    ) JLS-NLS
        CORECIVIC, INC.,               )
 10                                    )
                   Defendants.         )
 11     ____________________________/ )
                                       )
 12     CORECIVIC, INC.,               )
                                       )
 13                Counter-Claimant,   )
                                       )
 14          vs.                       )
                                       )
 15     SYLVESTER OWINO and JONATHAN   )
        GOMEZ, on behalf of themselves )
 16     and all others similarly       )
        situated,                      )
 17                                    )
                   Counter-Defendants. )
 18     _____________________________/
 19
                VIDEO-RECORDED DEPOSITION OF FRED FIGUEROA
 20
                             San Diego, California
 21
                          Tuesday, February 19, 2019
 22
 23     Reported by:
        BARBARA A. BAKER
 24     RPR, CSR No. 13033
        Job No. 3225065
 25     Pages 1 - 183

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 30
                                    Page 0893
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6265 Page 76 of 85

  1    dollar?

  2        A      The $1.50, those detainees, they're working

  3    more hours.       When I say working more hours, they have a

  4    set schedule compared to a porter, who can get his job

  5    done within x amount of hours.                                      09:56:11

  6               And we use kitchen workers.       Kitchen workers,

  7    they have to get the meal out.        They've got to get it

  8    prepped.     They got to get it cooked; that kind of stuff.

  9        Q      So is there a list of those who get $1.50 as

 10    opposed to a dollar?                                                09:56:27

 11        A      Yes.

 12        Q      What's the name of that list or document that

 13    would show that?

 14        A      There was a memo that was recently put out.          I

 15    can't remember the actual subject.         But it reflects          09:56:39

 16    those detainees that are eligible for the $1.50 and that

 17    kind of stuff.

 18        Q      Does the $1.50 go in your budget?

 19        A      Yes.

 20        Q      Do you prepare or sign off on the budget for             09:56:54

 21    your facility?

 22        A      I don't sign off on it.      I review it with my

 23    supervisors.

 24        Q      Who would --

 25        A      It's formulated, and we review it.                       09:57:04

                                                                            Page 28

                                     Veritext Legal Solutions
                                          866 299-5127

                                        EXHIBIT 30
                                        Page 0894
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6266 Page 77 of 85

  1           Q   Is there a minimum?

  2           A   I would assume minimum of two.       But the maximum

  3    is four.

  4           Q   Why would you assume two?

  5           A   Just it would take two detainees to do                 10:02:33

  6    everything that they're doing outside, at least a

  7    minimum of two.

  8           Q   What does an administrative porter do?

  9           A   They clean the various offices both for ICE and

 10    for CoreCivic, the courts, for everybody.                         10:02:48

 11           Q   Do they work in crews?

 12           A   There's a morning crew, and then we have an

 13    evening crew.

 14           Q   You mentioned set hours.

 15               Is that done weekly?     Monthly?    How does that     10:03:07

 16    work?

 17           A   For which?

 18           Q   Does it vary?

 19           A   Well, for the -- it depends on -- the kitchen

 20    is 24/7.     The administrative crew is Monday through            10:03:17

 21    Friday.

 22           Q   And the outside?

 23           A   The outside is Monday through Friday.

 24           Q   Monday through Friday are fixed hours every

 25    day?                                                              10:03:38

                                                                          Page 33

                                     Veritext Legal Solutions
                                          866 299-5127

                                        EXHIBIT 30
                                        Page 0895
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6267 Page 78 of 85

  1        A   Yes.   7:30 to 3:00 for the outside crew.

  2        Q   And is there a lunch break in the middle?

  3        A   Yes.

  4        Q   What about other breaks?     Are there any others?

  5        A   When the officer takes his break, yes, there         10:03:56

  6    may be a break for them, too.

  7        Q   But no regularly scheduled break?

  8        A   Just the lunch break.

  9        Q   And the administrative porter staff, what are

 10    their hours?                                                 10:04:11

 11        A   For the day crew, 7:30 to 3:00.       And then the

 12    evening crew is pretty much 11:00 to maybe 3:00 o'clock

 13    in the morning.

 14        Q   And what do they do?

 15        A   They clean up mainly the corridors in the main       10:04:34

 16    hallway, the staff restrooms down on the first floor,

 17    the lobby.

 18        Q   Do they report to any one individual in

 19    particular?

 20        A   There is a detention officer that carries that       10:04:56

 21    crew, yes.

 22        Q   So one detention officer in the morning, one on

 23    the night shift?

 24        A   Yes.

 25        Q   And the kitchen workers, you said 24/7.              10:05:10

                                                                     Page 34

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 30
                                    Page 0896
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6268 Page 79 of 85

  1            What does that mean?

  2        A   It's seven days a week.      They're not actually

  3    open 24 hours a day.    But it's open from 2:00 o'clock in

  4    the morning till 8:00 o'clock in the evening.

  5        Q   So if I'm on a kitchen crew, am I working seven      10:05:30

  6    days a week?

  7        A   No.    You're going to have set days.

  8        Q   Set days within the week?

  9        A   Within the week and two days off.

 10        Q   Do I ever work on my days off?                       10:05:46

 11        A   There might be a time where you're asked to

 12    work on your day off, yes.

 13        Q   Do I have a choice?

 14        A   Yes.

 15        Q   I could say I don't want to, and there wouldn't      10:06:03

 16    be any result from that other than I don't work?

 17        A   Correct.

 18        Q   Go back to the common living area.            You

 19    mentioned the porters and orderlies.

 20            Just so I'm clear, they're the ones responsible      10:06:28

 21    for cleaning the common living area?

 22        A   Yes.

 23        Q   Is anybody else responsible for that?

 24        A   No.

 25        Q   How many are on those crews?                         10:06:37

                                                                     Page 35

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 30
                                     Page 0897
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6269 Page 80 of 85

  1                                   CERTIFICATE
  2                I, the undersigned, a Certified Shorthand
  3     Reporter of the State of California, do hereby
  4     certify:
                   That the foregoing proceedings were taken
  5     before me at the time and place herein set forth;
  6     that any witnesses in the foregoing proceedings,
  7     prior to testifying, were administered an oath; that
  8     a record of the proceedings was made by me using
  9     machine shorthand which was thereafter transcribed
 10     under my direction; that the foregoing transcript is a
 11     true record of the testimony given.
 12                Further, that if the foregoing pertains to the
 13     original transcript of a deposition in a Federal Case,
 14     before completion of the proceedings, review of the
 15     transcript [] was [] was not requested.
 16                I further certify I am neither financially
 17     interested in the action nor a relative or employee of
 18     any attorney or any of the parties.
 19                IN WITNESS WHEREOF, I have this date subscribed
 20     my name.
 21     Dated:     February 22, 2019
 22
 23
 24                 <%14027,Signature%>
 25                 BARBARA A. BAKER, RPR, CSR No. 13033

                                                                Page 183

                                 Veritext Legal Solutions
                                      866 299-5127

                                   EXHIBIT 30
                                   Page 0898
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6270 Page 81 of 85




                                                              EXHIBIT 31




                                                              EXHIBIT 31
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6271 Page 82 of 85

  1                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
  2                     Case No.:        3:17-cv-01112-JLS-NLS
  3
        SYLVESTER OWINO and JONATHAN GOMEZ, on behalf of
  4     themselves and all others similarly situated,
  5            Plaintiffs,
  6     vs.
  7     CORECIVIC, INC.,
  8            Defendants.
        ________________________________________________
  9     CORCIVIC, INC.,
 10            Counter-Claimant
 11     vs.
 12     SYLVESTER OWINO and JONATHAN GOMEZ, on behalf of
        themselves and all others similarly situated,
 13             Counter-Defendants.
 14     ________________________________________________
 15
 16                                    DEPOSITION of
 17                                    SUSAN HUFFMAN
 18                        taken on behalf of Plaintiffs
 19                                 January 21, 2019
 20                            10:23 a.m. to 3:30 p.m.
 21
 22     BEFORE:
        PHILIP RYAN, RPR
 23     Notary Public - State of
        Florida at Large
 24     Job No. 3178837
 25     Pages 1 - 134

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127

                                   EXHIBIT 31
                                   Page 0899
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6272 Page 83 of 85

  1     periods during their shifts?

  2           A      Yeah.   They eat a meal.

  3           Q      They eat a meal; okay.         Do they get additional

  4     rest periods in addition to a meal period?

  5           A      I mean, I'm sure it's specific to the

  6     facility.

  7           Q      Okay.   At Otay Mesa, for example, do you know

  8     whether there is a meal period for the first, second,

  9     and third shifts?

 10           A      There would be, yes.

 11           Q      Okay.   Do you know whether there are any

 12     additional breaks, rest breaks, for the detainee workers

 13     that participate in any of those three shifts?

 14           A      I'm not familiar with, you know, specifics to

 15     Otay Mesa and their scheduling.

 16           Q      Given that under Trinity's contract with

 17     Corecivic, Trinity is responsible for supervising inmate

 18     and detainee workers, I take it the individuals from

 19     Trinity on the ground at Otay Mesa Detention Center

 20     would know more about meal and rest breaks at that

 21     particular facility?

 22           A      Yes.

 23           Q      And you've mentioned breaks during the shifts

 24     for meals.     Are those meal breaks documented in any way

 25     as a policy or practice by Trinity?

                                                                 Page 115

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 31
                                    Page 0900
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6273 Page 84 of 85

  1                             CERTIFICATE OF OATH
  2
  3     STATE OF FLORIDA              )
  4     COUNTY OF HILLSBOROUGH )
  5
  6           I, the undersigned authority, certify that SUSAN
  7     HUFFMAN personally appeared before me and was duly
  8     sworn.
  9           WITNESS my hand and official seal this 5th day of
 10     February, 2019.
 11
 12
 13                    <%3321,Signature%>
 14                  PHILIP RYAN, RPR
 15                  Notary Public - State of Florida
 16                  My Commission No.:           GG 194852
 17                  Expires:     06-28-22.
 18
 19
 20
 21
 22
 23
 24
 25

                                                                Page 133

                                 Veritext Legal Solutions
                                      866 299-5127

                                   EXHIBIT 31
                                   Page 0901
Case 3:17-cv-01112-JLS-NLS Document 118-8 Filed 07/11/19 PageID.6274 Page 85 of 85

  1                                  CERTIFICATE
  2
  3     STATE OF FLORIDA              )
  4     COUNTY OF HILLSBOROUGH )
  5
  6           I, PHILIP RYAN, RPR, certify that I was authorized
  7     to and did stenographically report the deposition of
  8     SUSAN HUFFMAN; that a review of the transcript was
  9     requested; and that the transcript is a true and
 10     complete record of my stenographic notes.
 11
 12           I further certify that I am not a relative,
 13     employee, attorney, or counsel of any of the parties,
 14     nor am I a relative or employee of any of the parties'
 15     attorney or counsel connected with the action, nor am I
 16     financially interested in the action.
 17
 18           DATED this 5th day of February, 2019.
 19
 20
 21
 22
 23                    <%3321,Signature%>
 24                      PHILIP RYAN RPR
 25

                                                                Page 134

                                 Veritext Legal Solutions
                                      866 299-5127

                                   EXHIBIT 31
                                   Page 0902
